Citation Nr: 1735315	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2012 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  He perfected a timely appeal to that decision.  

In November 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in April 2015.  As discussed in further detail below, the Board finds that there was substantial compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2016, the Veteran was notified of a December 2015 rating decision in which the RO assigned a temporary total rating for right knee osteoarthritis with torn cartilage post total knee replacement, effective September 16, 2015, with a 30 percent rating assigned effective November 1, 2016.  In June 2016, VA received a notice of disagreement (NOD) with the rating assigned.  By a rating action in August 2017, the RO assigned a temporary total rating effective June 19, 2017, with a 30 percent rating resumed, effective August 1, 2018.  In August 2017, the RO issued a statement of the case (SOC) in response to the timely notice of disagreement, and denied entitlement to an increased initial disability rating for the service-connected right knee disorder.  To date, a substantive appeal has not been received, and accordingly, that issue is not currently before the Board.  

FINDING OF FACT

The Veteran's bilateral hearing loss disability was caused exposure to acoustic trauma during service.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II.  Factual background and Analysis.

The Veteran contends that he is entitled to service connection for hearing loss due to noise exposure during military service.  In a statement, dated in December 2010, the Veteran maintained that he was assigned to an armor unit and they fired numerous large guns without adequate hearing protection.  

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id, see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this regard, the October 2011 QTC audiological evaluation diagnosed the Veteran with bilateral sensorineural hearing loss consistent with § 3.385.  Thus, the requirement of a current disability has been fulfilled.  In this case, the dispositive issue is whether there is a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In this regard, the Board notes that the records indicate that the Veteran entered active duty in January 1967.  His DD Form 214 indicates that his military occupational specialty was as an armor crewman; he was awarded the National Defense Service Medal, the Expert M 14, and Expert M 60. The Board finds it likely that he was exposed to loud noise during service.  

Submitted in support of the Veteran's claim was the results of an audiological evaluation, performed at the William and Leni Carls Hearing Clinic in March 2011, which revealed findings of mild to moderate sensorineural loss in the right ear, and mild to moderately severe sensorineural loss in the left ear.  

Also of record is the report of a DBQ audiological evaluation conducted in October 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
40
55
LEFT
30
40
40
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  The pertinent diagnosis was sensorineural hearing loss in right and left ear.  The examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner explained that there was no evidence of a threshold shift during the Veteran's period of military service.  The examiner reported a diagnosis of recurrent tinnitus.  The examiner noted that the Veteran had a diagnosis of clinical hearing loss, and his tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

By a rating action in February 2012, the RO granted service connection for tinnitus.  

Also submitted in support of the Veteran's claim was a medical statement from Dr. Jeanne Lynch, an audioprosthologist, dated in August 2012, indicating that she saw the Veteran for a hearing evaluation.  Dr. Lynch noted that the Veteran had a history hearing loss thought to be due to intense noise exposure associated with his active military service.  Dr. Lynch noted that the Veteran reported that he served from 1966 to 1969 in the Armor division as a gunner in a tank, with the main cannon being on his left side within the tank.  The Veteran reported that, while working in this position, he was exposed to loud environmental noise within the tank in addition to cannon fire at close range, with no hearing protection provided.  It was noted that the Veteran also reported having had demolition training, infantry and sniper training, all of which involved blasts or shooting of firearms with no hearing protection provided.  Dr. Lynch stated that, based on the case history and above test findings, it is as likely as not that the Veteran's military related intense noise exposure is a contributing factor in his current hearing loss.  

Having considered all the evidence of record, the Board finds that the evidence is in equipoise.  In this case, the Board is presented with conflicting medical information regarding the onset of the Veteran's hearing loss.  In the October 2011 DBQ examination, the examiner noted a diagnosis of bilateral sensorineural hearing loss.  The examiner stated that, based on the information from the Veteran's claims file that his hearing was not caused by or a result of an event in the military.  The examiner explained that there was no evidence of a threshold shift noted during service.  Nevertheless, the QTC examiner also stated that the Veteran had a diagnosis of tinnitus and that the tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

Consequently, it appears from the above opinions that, while hearing loss may not be detected at discharge, auditory damage nevertheless occurred with military noise exposure.  This was the basis for the grant of service connection for tinnitus.  The examiner, however, failed to explain why the Veteran's exposure to significant acoustic trauma during active service was sufficient to cause tinnitus but not hearing loss.  Consequently, the QTC opinion is inadequate and cannot serve as the basis of a denial of entitlement to service connection.  

The law does not require evidence of an in-service disability; rather, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Based on the Veteran's credible history of noise exposure in service, post-service medical findings of bilateral hearing loss, the positive nexus opinion from Dr. Lynch, attributing the Veteran's hearing loss to noise exposure in service, and the presence of service-connected tinnitus, the Board finds that his current bilateral hearing loss disability cannot be reasonably disassociated from his tinnitus or his in-service noise exposure.  Consequently, the Board finds that the evidence supporting the claim is in equipoise with that against the claim.  Service connection therefore warranted for bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


